While I concur in most that is said in the majority opinion, I think that the court should not have stricken those portions of the answer referred to in the majority opinion, but should have retained them for consideration in connection with the matter of fixing the time of the foreclosure sale, for the reasons stated by me in my opinion in the case of Morris,et al., v. Waite, et al., on an appeal in a similar case from the same court, the Circuit Court of Lee County, decided during the present term.